IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LEE DAVID HUSTEAD,                                     No. 70156
                                   Appellant,
                                     VS.

                  MARJORIE L. HUSTEAD,
                                    Respondent.
                                                                                FILED
                                                                                APR 2 7 2016
                                                                               TRACIE K. LINDE.MAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY
                                                                                DEPUTY CLERfr




                                           ORDER DISMISSING APPEAL
                              This is a pro se appeal from a hearing purportedly held on
                  March 10, 2016, in a divorce action. Second Judicial District Court,
                  Family Court Division, Washoe County; Cynthia Lu, Judge.
                              Our preliminary review of the docketing statement and the
                  documents submitted to this court pursuant to NRAP 3(g) reveals a
                  potential jurisdictional defect. Specifically, it appears that the notice of
                  appeal was prematurely filed, before the entry of a final written judgment,
                  and is therefore of no effect.   See NRAP 4(a)(1); Rust v. Clark Cty. School
                  District, 103 Nev. 686, 747 P.2d 1380 (1987). To the extent appellant
                  seeks to appeal from the order striking a request for submission entered
                  February 24, 2016, the order is not appealable.      See NRAP 3A(b). This
                  court has jurisdiction to consider an appeal only when the appeal is
                  authorized by statute or court rule.     Taylor Constr. Co. v. Hilton Hotels,
                  100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule permits an


SUPREME COURT
      OF
    NEVADA


(0) 1947A 4409.
                                                                                          to-132
                        appeal from an order striking a request for submission. Accordingly, we
                        conclude that we lack jurisdiction, and we
                                    ORDER this appeal DISMISSED.




                                 C hzit_
                        Cherry




                        cc:   Hon. Cynthia Lu, District Judge, Family Court Division
                              Lee David Hustead
                              Surratt Law Practice, PC
                              Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                             2
(0) 1947A    4)Dget(7